 538DECISIONS OF NATIONAL LABOR RELATIONS BOARDSkaggs Pay Less Drug Stores'andProfessional&Clerical Employees Division of Freight Checkers,Clerical Employees&Helpers, Local 856,Interna-tional Brotherhood of Teamsters,Chauffeurs, Ware-housemen and Helpers of AmericaSkaggs Pay Less Drug StoresandGladyce AndersonSkaggs Pay Less Drug StoresandEileen Marchewka.Cases 20-CA-5508, 20-CA-5717, and 20-CA-5718May 25, 1971ORDER DENYING MOTIONBY CHAIRMAN MILLER AND MEMBERS FANNINGAND JENKINSOn March 3, 1971, the National Labor RelationsBoard issued a Decision and Order in the above-enti-tled proceeding,' finding,inter alia,that the Respond-ent's discharge of employee Marchewka was based, atleast in part, on discriminatory considerations in viola-tion of Section 8(a)(3) and (1) of the National LaborRelations Act, as amended.Thereafter, the Respondent, on March 19, 1971, fileda petition which requested that the Board reopen therecord and reconsider its above-entitled Decision andOrder. In response, the General Counsel on March 29,1971, filed a memorandum in opposition to the Re-spondent's petition.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its powersin connection with this proceeding to a three-memberpanel.The Respondent argues that since the Board's Deci-sion and Order "placed great significance on the pur-ported fact that Kenneth Lett had not prepared a finalcheck for Eileen Marchewka when he discharged heron the afternoon of August 8, 1969," the Board shouldreopen the record and receive into evidence facts whichallegedly show that Lett did in fact have Marchewka'scheck ready on that day. In support of its position, theRespondent asserts that the "evidence to be adducedrelates to one narrow point not deemed material byeither the partiesor the Trial Examiner." (Emphasissupplied.) The Respondent's contention to the con-trary, the record clearly establishes that the matterraised in the Respondent's petition was in fact "deemedmaterial" in the underlying proceeding. Thus, the Gen-eral Counsel specifically asked Marchewka at the hear-ing whether she received her termination check whenshe was discharged on August 8, 1969. Notwithstand-Hereinafter the Respondent'188 NLRB No116, ChairmanMiller dissentinging the fact that the General Counsel raised this pointfairly early in the hearing, the Respondent chose not tointroduce any of the evidence which it now seeks toadduce, even though it was readily available at thehearing.We also note that the General Counsel there-after pointed out in both his brief to the Trial Examinerand in his brief to the Board in support of his exceptionsto the Trial Examiner's Decision that Respondent'sfailure to give Marchewka her termination check onAugust 8, 1969, along with other factors in the case,established that the discharge was at least partly basedon discriminatory considerations. Accordingly, as theissue was raised in the underlying proceeding, and asthe Respondent had ample opportunity to respond tothe General Counsel's contention, if it so desired, wefind that the Respondent has not established, as re-quired under Section 102.48(d) of the Board's Rulesand Regulations, that there exist "extraordinary cir-cumstances"which warrant the reopening of therecord.Even if the evidence which the Respondent nowbelatedly seeks to introduce were to be made part of therecord, it would not affect our ultimate conclusion thatMarchewka was terminated at least in part for dis-criminatory reasons. Thus, even if, as now claimed bythe Respondent, Marchewka's check was drawn im-mediately afterAnderson's check was issued, therecord nonetheless indicates that Marchewka's checkwas not finalized until the afternoon of August 8. RexBowers, who the Respondent now claims cosignedMarchewka's termination check, testified that Lett toldhim in the afternoon of August 8 that he intended tofire Marchewka. Commenting on this afternoon meet-ing with Bowers, Lett stated that Bowers "looked alittle shocked" when told of Marchewka's impendingtermination. In light of Bowers' reaction, it seems clearthat Bowers had no knowledge that Marchewka was tobe fired until he met with Lett and, accordingly, thathe signed Marchewka's checkafterthis afternoonmeeting.Our finding that Marchewka was discriminatorilydischarged, however, does not rest solely on the factsrelating to her termination check. It is true, as theRespondent points out, that we did note in the underly-ing Decision and Order the "decided peculiarity" ofLett's failure to have a check ready for Marchewka onthe day of her discharge. We made it clear, however,that there were also other factors which established theRespondent's discriminatory motives. Thus, (1) Super-visor Ensor knew that Anderson had complained toMarchewka about her job reassignment on August 7;(2) Lett saw Anderson and Marchewka returning fromlunch together on August 8; (3) Lett was undoubtedlyaware that Marchewka had been a leading union acti-vist; and (4) Lett told employee Green that he had firedAnderson because he did not want any more "union190 NLRB No. 104 SKAGGS PAY LESS DRUG STORESproblems." These factors, along with the other factorscited in our Decision, and in particular the fact thatMarchewka, who apparently had been considered agood employee during her 10 years' service with theRespondent, was discharged without prior warning-and after what could have been only a brief uncomp-leted survey of her work-indicate that Marchewka'stermination was designed to combat unionism, at leastas much to combat inefficiency.Accordingly, having duly considered the matter, it ishereby ordered that the Respondent's motion to reopenthe record be, and is hereby is, denied as raising nomatters sufficient to affect the Board's Decision andOrder of March 3, 1971.539CHAIRMAN MILLER, dissenting:My original dissent herein pointed up some of thedangers inherent in second-guessing a Trial Examinerwho has carefully evaluated the evidence. The motionto reopen underscores one of those dangers, and offersto show that the majority misinterpreted the evidenceas to when Marchewka's check had been prepared.Since the majority had, in my view, erroneously reliedon its interpretation of this evidence, it seems only fairto permit the Respondent to show that the majority'sinterpretation is contrary to fact.Iwould grant the motion.